DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Examiner thanks Applicant for Applicant’s cooperation in the prosecution process and for Applicant’s concise analysis of the prior Office Action 9/23/2020 (Prior Office Action) found in Applicant's Remarks. The Remarks assert that: 
Kato in view of Yamamoto and Chi does not show “a thickness of the first charge retention layer and a thickness of the second charge retention layer are different from each other”.

    PNG
    media_image1.png
    627
    1131
    media_image1.png
    Greyscale

In regards to the above assertion, Kato teaches layer 303b and 303a form a three layer structure (303a about 10-50nm and 303b 500-1000nm, [89]) and 303b (charge retention layer and second/fourth insulator) of transistor 331 thinner than 303b of transistor 332. Kato does not explicitly show wherein a thickness of the first charge retention layer and a thickness of the second charge retention layer are different from each other. Yamamoto teaches a three-layer gate dielectric structure (402 of fig7B and fig12B) with two thin layers about the same thickness (402b and 402c, fig7B and 12B) and one thick charge retention layer (402a, fig7B and 12B) with different thickness in different region. Chi teaches multiple transistors with thinner gate dielectric layers for the DRAM in region I (fig1P, [85]) and thicker gate dielectric layers for nonvolatile memory in region II (fig1P, [85]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kato, Yamamoto and Chi to add a back gate with a multi-layer gate insulator with different gate dielectric thickness by replacing conformal layer 303b of Kato with a thin conformal layer (Yamanoto, 402b and/or 402c) over a thick charge retention layer (Yamanoto, 402a). The motivation to do so is to increase the threshold voltage and lower source-drain current (Yamamoto, [80]) and achieve high integration with memory having both shorter charge retention time for the DRAM and thicker gate dielectric region for nonvolatile memory and CMOS logic on one chip (Chi, [3, 85]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato US 2004/0246765 in view of Yamamoto et al. US 2015/0008428 and Chi US 2008/0145985.
Re claim 1, Kato teaches a semiconductor device (fig7C) comprising: 
a first transistor (331, fig7A, [150]) over a substrate (301, fig5A and 7C, [148]); and 
a second transistor (332, fig7A, [138]) over the substrate (301, fig5A and 7C, [148]), 
wherein the first transistor (331, fig7A, [150]) is provided over a first conductor (302, fig5A, [90]), a first insulator (303a, fig5A, [89]), a first charge retention layer (middle section multi-layer film 303, fig5A, [89]), and a second insulator (top layer of multi-layer film 303, fig5A, [89]), 
wherein the second transistor (332, fig7A, [138]) is provided over, a third insulator (303a, fig5A, [89]), a second charge retention layer (middle section multi-layer film 303, fig5A, [89]), and a fourth insulator (top layer of multi-layer film 303, fig5A, [89]).
Kato does not explicitly show wherein the second transistor is provided over a second conductor.
Yamamoto teaches a dual gate TFT with a back gate (401, fig9B, [117]) formed under a third insulator (402b, fig9B, [119]), a second charge retention layer (402a, fig9B, [119]), and a fourth insulator (402c, fig9B, [119]). Yamamoto also teaches this design help increase the threshold voltage and lower source-drain current ([80]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kato with the teaching of Yamamoto to form a back gate with a multi-layer gate insulator. The motivation to do so is to increase the threshold voltage and lower source-drain current (Yamamoto, [80]).

Chi teaches multiple transistors with thinner gate dielectric layers for the DRAM in region I (fig1P, [85]) and thicker gate dielectric layers for nonvolatile memory in region II (fig1P, [85]).
Yamamoto teaches gate dielectric layer with a three-layer structure (402 of fig7B and fig12B) with two thin layers about the same thickness (402b and 402c, fig7B and 12B) and one thick charge retention layer (402a, fig7B and 12B) with different thickness in different region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kato in view of Yamamoto with the teaching of Chi to integrate multiple transistors with different gate dielectric thickness by replacing 303b of Kato with a thin conformal layer (Yamanoto, 402b and/or 402c) over a thick charge retention layer (Yamanoto, 402a). The motivation to do so is to achieve high integration with memory having both shorter charge retention time for the DRAM and thicker gate dielectric region for nonvolatile memory and CMOS logic on one chip (Chi, [3, 85]).
Re claim 2, Kato modified above teaches the semiconductor device according to claim 1, wherein at least one of the first charge retention layer and the second charge retention layer comprises any one of hafnium oxide (Yamamoto, 402 as hafnium oxide, fig9B, [160]), hafnium oxynitride, aluminum oxide, and aluminum oxynitride.
Re claim 3, Kato modified above teaches the semiconductor device according to claim 1, wherein the first charge retention layer and the second charge retention layer comprise a same material (Yamamoto, 402 as hafnium oxide, fig9B, [160]).
Re claim 4, Kato modified above teaches the semiconductor device according to claim 1, wherein the first insulator and the third insulator comprise a same material (Kato, 303a formed for both TFT in fig5A).
Re claim 5, Kato modified above teaches the semiconductor device according to claim 1, wherein a thickness of the first insulator and a thickness of the third insulator are substantially same (Kato, 303a formed for all TFT in fig5A).
Re claim 6, Kato modified above teaches the semiconductor device according to claim 1, wherein the second insulator and the fourth insulator comprise a same material (Kato top layer of multi-layer film 303 formed for all TFT in fig5A).
Re claim 8, Kato modified above teaches the semiconductor device according to claim 1, wherein the first insulator (Kato, 303a using material of Yamamoto 402, fig5A, [160]) is provided over the first conductor (Kato, 302, fig5A, [90]), the first charge retention layer (Kato, middle layer of multi-layer film 303 using material of Yamamoto 402, fig5A, [160]) is provided over the first insulator (Kato,  303a using material of Yamamoto 402, fig5A, [160]), and the second insulator (Kato, top layer of multi-layer film 303 using material of Yamamoto 402c, fig5A, [160]) is provided over the first charge retention layer (Kato, middle layer multi-layer film 303 using material of Yamamoto 402, fig5A, [160]).
Re claim 9, Kato modified above teaches the semiconductor dev ice according to claim 1, wherein the third insulator (Kato, 303a using material of Yamamoto 402, fig5A, [160]) is provided over the second conductor (Kato 332 with bottom gate of Yamaoto; or TFT nonvolatile memory/DRAM with different gate dielectric on bottom gate), the second charge retention layer (Kato, middle layer of multi-layer film 303 using material of Yamamoto 402, fig5A, [160]) is provided over the third insulator, and the fourth insulator (Kato, top layer of multi-layer film 303 using material of Yamamoto 402c, fig5A, [160]) is provided over the second charge retention layer.
Re claim 10, Kato modified above teaches an electronic device comprising: the semiconductor device according to claim 1; and at least one of a batter, an antenna, a housing, and an operation switch (Kato, fig14).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato US 2004/0246765 in view of Yamamoto et al. US 2015/0008428, Chi US 2008/0145985, and Takano et al. US 2014/0035028.
Re claim 7, Kato does not explicitly show the semiconductor device according to claim 1, wherein a thickness of the second insulator and a thickness of the fourth insulator are substantially same. 
Takano teaches forming a bottom insulator (103, fig1B, [43]) in contact with bottom gate (102, fig1B, [38]) in one process and top insulator (105, fig1D, [51]) in one process. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kato modified above with the teaching of Takano to form both top and bottom dielectrics in one process to simplify the fabrication process ([9]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812